Citation Nr: 1732775	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his girlfriend.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded this matter in March 2015, after raising it in the remand based on the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that prior to the March 2015 Board remand, the Veteran had raised the issue of TDIU in January 2011; however, in a November 2011 written correspondence, he requested that the RO no longer consider this claim because he became employed.

In September 2015, the Veteran expressed in his Form 21-8940 that his TDIU was due to his service-connected posttraumatic stress disorder and non-service-connected irritable bowel syndrome (IBS).  Because IBS is not service-connected at this time, the Board will not address that issue.  An appeal for service connection for that disorder is currently awaiting a videoconference hearing.  In the event that service connection is granted, the claim for TDIU may be considered again at that time.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  The Board notes that the Veteran's girlfriend, A.D., was present at the hearing.  A transcript of the hearing is of record.  The Board also notes that this hearing did not discuss the issue of TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in August 2015.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination, supplemental VA examiner opinion and appropriate notice were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA examination was obtained in October 2010, March 2013, December 2015, and an opinion was provided in August 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination and opinion.  The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings and adequate rationale relevant to the criteria for an unemployability rating. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Analysis

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran states in his September 2015 Form 21-8940 that TDIU is due to his service-connected PTSD; however, prior to this, the Veteran has stated that his TDIU is due to his service-connected right and left knee degenerative joint disease (knee disabilities).  Therefore, the Board will consider both disabilities for the purposes of his TDIU claim.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16 (a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16 (a) are not met).

The Veteran is presently in receipt of service connection for PTSD, rated as 50 percent disabling, right knee degenerative joint disease, rated as 10 percent disabling, left knee degenerative joint disease, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran's combined disability rating is 70 percent.  Thus, the schedular rating requirements for a TDIU are met.  38 C.F.R. § 4.16 (a).

Although the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  38 C.F.R. § 4.16 (a).  Factors to be considered are a Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran is currently unemployed.  The evidence of record indicates that the Veteran completed two years of college.  The Veteran was last employed at a fast food restaurant in June 2014.  

In October 2010, the Veteran was afforded a VA examination for his joints and PTSD.  The Veteran was unemployed at this time.  Upon examination of the joints the examiner stated that his knees disability required the Veteran to have a sit down job.  Upon a psychiatric examination, the Veteran reported that he lost his job due to downsizing and that psychiatric problems had not been a problem at work.  The Veteran contended that his unemployment was not due to the effects of his PTSD.  The examiner determined that there was no total occupational and social impairment, no reduced reliability and productivity and no occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his PTSD.  Overall, the examiner stated that obstacles to working involved his bad knees and headaches when he was working at a company making automobile parts.  The examiner stated that the Veteran's job prospects were limited due to his knees.  The Board notes that headaches are not a service-connected disability and thus will not be considered here.  

In August 2011, an opinion was provided regarding the Veteran's TDIU as secondary to his service-connected knee disability.  The examiner opined that the Veteran's current symptoms of knee pain with giving way and minimally abnormal but painful knee flexion would interfere with the Veteran's ability to engage in physical activities such as repetitive squatting, heavy lifting, pushing and pulling.  The examiner stated that the Veteran may also find difficulty with operating heavy machinery such as driving fork-lifts especially if the work vehicle had standard transmission.  However, the Veteran was able to sit for protracted periods of time and exhibited no significant problem with knee flexion at 90 degrees, appropriate for a sitting position.  Therefore, the examiner determined that the Veteran could engage in sedentary work, and concluded that the he was employable and should be able to obtain and maintain substantially gainful employment in a sedentary work environment.

In March 2013, the Veteran was afforded another VA examination for his knees and PTSD.  The Veteran stated that his knee condition impacted his ability to work because he could neither squat nor kneel at work without pain.  The Veteran stated that he was currently employed as a package receiver at MDV Nash Finch Company.  Regarding the Veteran's PTSD, the examiner determined that he had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of stress.  The examiner stated that the Veteran's PTSD caused clinically significant stress or impairment in social, occupational or other important areas of functioning.

In October 2014, the Veteran saw his treating VA physician for a psychiatry assessment.  At this time, the Veteran stated that his significant PTSD symptoms impacted his ability to function in employment.  He said that he was currently unemployed and a stay at home dad.

In December 2015, the Veteran was afforded another VA examination for his claim.  The Veteran stated that he last worked in June 2014; however, his cardiologist told him to stop working while they determined his heart condition.  The Board notes that because a heart disability has not been considered by the RO and is not service connected, it will not be considered in this decision for TDIU.  Regarding the Veteran's PTSD, the examiner stated that while the Veteran's moderate to transiently severe psychiatric symptoms could interfere with a demanding and rigid work environment and related tasks, he would still likely be able to perform some kind of work in a sedentary and or solitary environment wherein flexible scheduling and reasonable accommodations were made for him.  

The Board has carefully considered the Veteran's statements regarding the effects of his disabilities on his employability.  Although the Veteran experiences pain as a result of his knee disabilities and has moderate to transiently severe psychiatric symptoms due to his PTSD, repeated VA examinations have indicated that he is not precluded from obtaining or maintaining substantially gainful employment.  The Board has assigned these examination reports great probative value as they were based on an examination of the Veteran and a review of the pertinent evidence of record.  In addition, the examiners addressed the question of employability directly and their opinions are consistent.

For the foregoing reasons, the Board concludes that a preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b). 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


